Citation Nr: 1446655	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-48 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spine arthrosis, degenerative disc disease and degenerative joint disease (hereinafter, "low back disability").


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014, the Board remanded the current issue for further evidentiary development.


FINDINGS OF FACT

1.  For the period prior to February 2, 2011, the Veteran's low back disability was manifested by forward flexion greater than 30 degrees; incapacitating episodes of intervertebral disc disease of at least four weeks per year were not demonstrated.

2.  For the period from February 2, 2011, the Veteran's low back disability was manifested by, at worst, limitation of forward flexion to 25 degrees due to pain; incapacitating episodes of intervertebral disc disease of at least six weeks per year were not demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to February 2, 2011, the criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243 (2013).

2.  For the period from February 2, 2011, the criteria for an evaluation of 40 percent, but no greater, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Compliant VCAA notice was provided in a December 2009 letter. 

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service VA and private treatment records, and VA examination reports.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the symptomatology his claimed condition, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the February 2014 remand have been undertaken.  The Veteran was asked to identify any additional providers who treated him for his disability since February 2011 and to submit any work attendance notes or medical statements he submitted to his employer, but did not respond to that inquiry.  Additional treatment records were obtained and the Veteran was afforded a VA examination.  Thereafter, he was furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,  and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  He was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error     in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran is seeking an increased rating for his low back disability, currently evaluated as 20 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made, and its decision in this claim demonstrates its consideration of that possibility.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

The Veteran's low back disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or 
injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

The Board notes that the Veteran has also been diagnosed with intervertebral        disc syndrome (IVDS), which can be rated alternatively based on the number of incapacitating episodes a person has had in the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that, resolving all doubt in the Veteran's favor, his low back disability more nearly approximates a 40 percent rating from February 2, 2011, forward.  Prior to that time, a rating in excess of 20 percent is not warranted.

The objective medical findings from the period prior to February 2, 2011 do not show that the Veteran's forward flexion was limited to 30 degrees or less, even after consideration of pain, weakness, and the other symptoms described in DeLuca, such that a higher rating under the General Rating Formula would be warranted.  Indeed, the evidence of record indicates that, prior to February 2011, he demonstrated forward flexion of no less than 40 degrees.  In October 2009, a VA examiner documented forward flexion to 40 degrees without pain, and to 80 degrees with pain.  The examiner noted mild muscle spasm, but stated there was no additional limitation of motion due to pain or fatigue following repetition.  During VA treatment that same month, the Veteran demonstrated forward flexion to 48  degrees.  During an August 2010 VA examination, the Veteran demonstrated forward flexion, with pain, to 40 degrees.  That examiner noted moderate muscle spasm in the Veteran's back, but stated that his range of motion (ROM) was not additionally limited following repetitive use.  Other ROM testing conducted during that time period did not list findings in degrees.

During a private chiropractic evaluation on February 2, 2011, however, the Veteran demonstrated forward flexion of the thoracolumbar spine to 25 degrees.  Although subsequent ROM testing conducted during both VA treatment and VA examination did not show such limited motion, the Veteran frequently sought epidural steroid injections after that time, receiving injections every few months for muscle spasms and pain.  Additionally, a March 2014 VA examiner noted that the Veteran had functional loss after repetitive use of his back in the form of less movement than normal, pain on movement, and disturbance of locomotion.  That examiner also noted that the Veteran occasionally used a rolling walker and brace due to his    back pain, and the VA clinician who provided the walker noted that the Veteran's balance was impaired without a walking device.  In short, the Board finds that, when the instance of decreased ROM documented during his February 2011 chiropractic appointment and the effects of, and lack of usefulness caused by, the Veteran's low back disability after that time are considered together, his disability picture more closely approximates the 40 percent criteria from February 2, 2011, forward.  38 C.F.R. § 4.10.

With regard to entitlement to ratings higher than 40 percent under the General Rating Formula, the Board finds that, as there is no objective evidence of ankylosis of the spine at any time during the claim period, evaluations of 50 percent or 100 percent are not warranted.

Turning to consideration of entitlement to higher ratings under the IVDS Formula, the Board finds that there is no probative evidence indicating the Veteran has suffered from incapacitating episodes of IVDS such that ratings higher than 20 percent prior to February 2011 and 40 percent from February 2011 would be appropriate.  The Veteran denied episodes requiring bed rest during all of his    VA examinations, although he did report episodes of pain he referred to as incapacitating.  VA treatment records also do not reveal incapacitating episodes requiring physician-prescribed bed rest.  The Board acknowledges the Veteran's statements, both to medical care providers and in submissions and testimony offered in support of this claim, that he experiences episodes of back pain that require him to stay home from work.  Indeed, the Veteran has, on various occasions, described missing four to six weeks of work due to his low back disability and, during his hearing and in his substantive appeal, he specifically stated that he had records, including work attendance notes and Family and Medical Leave Act forms, documenting the amount of work he has missed.  

However, the Veteran has not, to date, submitted those records, in spite of a   direct request from VA after the Board's February 2014 remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Moreover, although the Veteran asserts he suffers from incapacitating episodes during which he is told by physicians to "rest off [his] feet," these instructions are not documented in the medical evidence of record.  The evidence does document the Veteran's requests to care providers for work excuse notes, but those notes do not prescribe bed rest.  In addition, although instructions accompanying the Veteran's steroid injections state that he may not drive until the following day, they do not indicate that bed rest is required.  In short, the evidence does not reflect that the Veteran experiences incapacitating episodes of the type and duration required for higher ratings under the IVDS Formula.

The Board has also considered whether a separate rating is warranted for an associated neurological disability.  However, the Veteran has consistently denied, and examiners and care providers have not observed, associated neurological symptoms, aside from radiculopathy of the Veteran's left lower extremity, which was granted a separate rating in October 2010.  The Board finds, therefore, that there is no basis for any other separate rating for a neurological disability.

Finally, the Board notes that it has also reviewed and considered the Veteran's and his wife's lay assertions in support of his claim, including the Veteran's assertions regarding constant muscle spasms, balance difficulties, pain and spasm with prolonged standing or sitting, and incapacitating flare-ups.  However, the Board finds that the clinical evidence of record is of greater probative value as to the Veteran's level of impairment.

In summary, the Veteran has primarily demonstrated forward flexion, with pain,    to 40 degrees or more, does not suffer from ankylosis of the thoracolumbar spine, has not been shown to suffer from incapacitating episodes of intervertebral disc syndrome of a total duration of four or more weeks over a period of twelve months, and has no associated neurological disabilities that have not already been separately rated.  Accordingly, aside from the increase to 40 percent granted from February 2, 2011, the Board finds that the preponderance of the evidence is against his claim.

The Board has also considered whether referral for extraschedular consideration is warranted for the time period on appeal.  The Court has set out a three-part test,  based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such   as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the General Rating and IVDS Formulas reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

However, to the extent that the Veteran has argued the rating criteria are inadequate to address his symptomatology, the Board notes that he has not been hospitalized for his service-connected low back disability.  Additionally, the March 2014 VA examiner stated that the Veteran's thoracolumbar spine condition did not impact his ability to work.  Although the record documents the Veteran's requests for work excuses due to back pain, there is no indication that his low back disability has objectively caused marked interference with his employment.  The Board again notes that the Veteran has not provided his documentation, requested by VA, that he testified was relevant to the impact his low back disability has on his work patterns.  In short, even if the rating criteria were found inadequate, the evidence does not reflect exceptional or unusual factors that result in marked interference with employment.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.

Finally, the Board acknowledges that, because the Veteran has asserted that his low back disability interferes with his ability to work, the applicability of individual unemployability should be considered.  However, the Veteran has primarily argued that his back pain causes him to miss work, not that it has rendered him unemployable.  Furthermore, the Veteran reported changing jobs in June 2013, and he has not contended that he is unemployable during the course of this claim.  The Board finds, therefore, that no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required at this time.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but, to the extent the Veteran's claim was denied, finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for a low back disability for the period prior to February 2, 2011 is denied. 

From February 2, 2011, an evaluation of 40 percent, but no higher, for a low back disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


